Citation Nr: 0829107	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-41 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 2000 to July 2004.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims file 
is now in the jurisdiction of the Denver, Colorado RO.  

The veteran had also initiated an appeal of a denial of 
service connection for bilateral knee disability.  A November 
2007 rating decision granted such benefit.  Consequently, 
that matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008; 
73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was not advised of VA's duties to notify and 
assist in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Notably, an August 2004 letter addressed only 
the matters of service connection for a bilateral knee 
disability and hypertension, and not IBS (initially claimed 
as an unnamed disability from antimalaria pills), when it 
explained the evidence necessary to substantiate the 
veteran's claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The veteran is prejudiced by not being provided proper VCAA 
notice.  

Also, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-
91 (2006), the United States Court of Appeals for Veterans 
Claims held that the VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not notified of the 
criteria for establishing a disability rating or effective 
date of an award.  

Finally, the veteran alleges that he has IBS as a consequence 
of taking antimalaria pills in service.  On August 2004 VA 
examination, IBS was not found.  In the veteran's December 
2005 VA Form 9 (substantive appeal), he stated that he would 
be seeing his VA healthcare provider for what he believed was 
IBS later that month, on December 19, 2005.  Records of a 
December 19, 2005 VA outpatient evaluation are not associated 
with the claims file, are likely to contain pertinent 
information, are constructively of record, and must be 
secured.  

In a November 2007 supplemental statement of the case (SSOC), 
it was noted that the RO had considered VA December 21, 2005 
to June 5, 2006 treatment records from the Community Based 
Outpatient Clinic in Colorado Springs pertaining to the 
matter at hand.  A close review of the veteran's claims file 
revealed such records are not associated with the claims file 
(there are some orthopedic records from this period of time).  
As they appear to be pertinent to the matter at hand and were 
part of the record considered by the RO, they must be secured 
and associated with the claims file.  

Accordingly, the case is REMANDED for the following:
1.  With respect to his claim of service 
connection for IBS, the RO must send the 
veteran a letter providing him the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The RO must also 
provide notice regarding the rating of IBS 
and the effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The veteran should have the 
opportunity to respond.

2.  The RO should obtain complete records 
of all VA treatment the veteran has 
received for gastrointestinal complaints, 
specifically including IBS, since December 
2005.  This should specifically include 
the report of his evaluation which he 
alleges was scheduled on December 19, 
2005, as well as the December 21, 2005 to 
June 5, 2006 records from the Community 
Based Outpatient Clinic in Colorado 
Springs cited in the November 2007 SOC.   

3.  If any further development (such as an 
examination for a nexus opinion) is 
suggested by the responses to the 
development sought in the paragraphs 
above, the RO should arrange for such 
development.  The RO should then re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
SSOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

